DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on October 5, 2022 is acknowledged.
	Additionally in response to the election of species requirement, Applicants were asked to elect a single gene or a single combination of genes selected from UCP2, FGF9, COL11A1, ACAN, and KLF9.  In response to this requirement, Applicants elected COL11A1 without traverse in the reply filed on October 5, 2022.
	Claims  1-17 are currently pending. 
Claims 2-7, 9-14, and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (either a non-elected invention or non-elected species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2022.
Claims 1, 8, and 15 have been examined to the extent that the claims read on the elected gene (COL11A1). The additionally recited genes have been withdrawn from consideration as being directed to nonelected subject matter.  Prior to allowance of the claim, any nonelected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
 	Applicants are reminded that for any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). In order to be responsive to this Office Action, Applicants must provide the correct status identifier for each claim.

Claim Objections
3.	Claim 1 is objected to over the recitation of the phrase “at least one gene selected from the group consisting in”.  In particular the recitation of “consisting in” does not conform to the language typically used to refer to a Markush grouping.  It is suggested that the claims be amended to recite “consisting of”.
Claim 8 is objected to for having a typographical error.  The claim recites the phrase “the identification method identification method”. 
  
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the expression level of COL11A1 and the type of dermal fibroblast present in a biological sample comprising a dermal fibroblast. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite based on the levels measured in step b, “identifying” the dermal fibroblast as being a papillary fibroblast, a reticular fibroblast, or a dermal-hypodermal junction fibroblast. The broadest reasonable interpretation of the “identifying” step is that it may be accomplished by a mental processes. For example, one may “identify” the type of dermal fibroblast by reading a laboratory report comprising expression levels and thinking about the expression levels. 

  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite steps of “providing” a sample comprising of dermal fibroblasts, “measuring” the level of an expression product in the sample, and “preparing” a dermal equivalent.   The “providing” and “measuring” steps merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. The “preparing” step is the equivalent of adding the words “apply it” to the judicial exception.  The “preparing” step is a general instruction to do what the skilled artisan would do anyway.  For these reasons the steps recited in addition to the judicial exceptions are not considered to integrate the judicial exceptions into a practical application. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of “providing” a sample comprising of dermal fibroblasts, “measuring” the level of an expression product in the sample, and “preparing” a dermal equivalent.   These steps do NOT amount to significantly more because they simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Providing a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of molecular biology. The measuring step merely instructs a scientist to use any method capable of detecting expression levels. The preparing step merely instructs a scientist to use any known method of preparing a dermal equivalent.  It is noted that the claims do not recite any particular non-conventional reagents to perform the method steps. When recited at this high level of generality, there are no meaningful limitations that distinguish this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  For example the specification teaches the following:
[0052] The level of the expression product of an X gene can be measured in step (b) by any technique known to the skilled person. In particular, when the expression product is a protein, the level of the expression product can be measured by immunological assays such as ELISA assays, immunofluorescence assays (IFA), radioimmunoassays (RIA), competitive binding tests or Western Blot tests. When the expression product is an mRNA, the level of the expression product can be measured by RT-PCR, qRT-PCR, ddPCR (Droplet Digital PCR), by sequencing, for example by NGS (Next generation sequencing) type sequencing or by ddSEQ™ single cell isolator type sequencing.

[0139] Any technique well known to the skilled person can be used to prepare the dermal equivalent in step D).

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 are rejected over the recitation of the phrase “at least one gene selected from the group consisting in UCP2 and FGF9 genes and optionally COL11A1 and ACAN, and optionally the level of an expression product of the KLF9 gene”. The recitation of “optionally” is confusing and ambiguous because it is not clear what single genes and what combinations of genes are covered by the claims.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of identifying a dermal fibroblast as being a papillary fibroblast comprising: 
a) providing a dermal fibroblast; 
b) measuring the level of COL11A1 mRNA in the dermal fibroblast;
c) comparing the level of COL11A1 mRNA in the dermal fibroblast to the level of COL11A1 mRNA in a control reticular fibroblast; and 
d) identifying the dermal fibroblast as being a papillary fibroblast when the level of COL11A1 mRNA in the dermal fibroblast is decreased in comparison to the level of COL11A1 mRNA in the control reticular fibroblast. 

does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Scope of the Claims/Nature of the Invention
The claims are drawn to methods for identifying a dermal fibroblast as a papillary fibroblast, a reticular fibroblast, or a dermal-hypodermal junction fibroblast.  
The claims require providing a biological sample comprising at least one dermal fibroblast. 
The claims require measuring the level of an expression product of COL11A1. Here the claims broadly encompass measuring both mRNA and protein levels. 
The claims require identifying the dermal fibroblast as being a papillary fibroblast, a reticular fibroblast, or a dermal-hypodermal junction fibroblast based on the level that was measured. However the claims do not set forth what expression level of COL11A1 is indicative of papillary fibroblast, a reticular fibroblast, or a dermal-hypodermal junction fibroblast.  
Claims 8 and 15 require an initial step of identifying dermal fibroblasts as being dermal-hypodermal junction fibroblasts using the method of claim 1. However the claims do not set forth what expression level of COL11A1 is indicative of a dermal-hypodermal junction fibroblast.  
The nature of the invention requires a reliable correlation between the expression level of COL11A1 and the subtype of dermal fibroblast present in a sample. 
Teachings in the Specification and Examples
The specification (Example) teaches that three sub-populations of fibroblasts were isolated and characterized within the dermis: papillary fibroblasts (close to the epidermis), reticular fibroblasts (more deeply implanted in the skin) and dermal-hypodermal junction fibroblasts (new cell sub-population isolated from conjunctive trabecula that the dermis emits into the hypodermis).
 Transcriptome analyses of these 3 sub-populations were made and a differential expression of 5 specific genes was demonstrated between these 3 sub-populations with validation by RT-qPCR analysis. 
Shown below are the results of the RT-QPCR analysis.

    PNG
    media_image1.png
    214
    284
    media_image1.png
    Greyscale

Shown below are the molecular signatures for the 3 fibroblast sub-populations identified in the dermis:

    PNG
    media_image2.png
    112
    300
    media_image2.png
    Greyscale

State of the Art and the Unpredictability of the Art
While methods of measuring genes are known in the art, methods of correlating gene expression with a phenotype (such as the presence of a papillary fibroblast, a reticular fibroblast, or a dermal-hypodermal junction fibroblast in a fibroblast sample) are highly unpredictable.    The unpredictability will be discussed below.
The claims encompass being able to distinguish between a papillary fibroblast, a reticular fibroblast, and a dermal-hypodermal junction fibroblast based only on the level of COL11A1 expression in a fibroblast sample.  It is highly unpredictable how this can be accomplished particularly since the claims do not set forth what expression levels of COL11A1 are indicative of each of these fibroblast cell types.  In the present situation, the specification teaches whether COL11A1 expression was decreased or increased in these cell types but does not provide any particular level of COL11A1 in the cell types. Based on the data in the  specification, it does not appear that it is even possible to distinguish between a papillary fibroblast, a reticular fibroblast, and a dermal-hypodermal junction fibroblast based only on the level of COL11A1 expression in a fibroblast sample. The specification teaches that there is decreased expression of COL11A1 in papillary fibroblast cells and increased expression of COL11A1 in reticular fibroblast cells and dermal-hypodermal junction fibroblast.  So while one would be able to identify a papillary fibroblast cell based on the detection of decreased expression of COL11A1, one would not be able to distinguish between a reticular fibroblast and a dermal-hypodermal junction fibroblast based on the detection of increased expression of COL11A1 because COL11A1 expression is increased in both cell types.  It is apparent from the teachings in the specification that one would have to look at the expression of the combination of COL11A1 and KLF9  in order to distinguish between a reticular fibroblast and a dermal-hypodermal junction fibroblast because the only difference between the expression signature for these two cell types is that KLF9 has increased expression in dermal-hypodermal junction fibroblast in comparison to reticular fibroblasts.  
Further it is relevant to point out the unpredictability as to whether or not a measure of any nucleic acid expression is indicative of the level of protein in a sample.  The post-filing art of Chan (G&P magazine 2006 Vol 6 No 3 pages 20-26) teaches that cells have elaborate regulatory mechanisms at the level of transcription, post-transcription, and post-translation (p.1, last paragraph), and that transcript and protein abundance measurements may not be concordant (p.3, sixth full paragraph).  Thus it is unpredictable as to whether or not the results pertaining to nucleic acid expression, as presented in the instant specification, would be applicable to methods requiring or encompassing the analysis of a protein samples.
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to distinguish between a papillary fibroblast, a reticular fibroblast, and a dermal-hypodermal junction fibroblast based only on the level of COL11A1 mRNA or protein expression in a fibroblast sample. However the claims do not set forth what expression level of COL11A1 is indicative of papillary fibroblast, a reticular fibroblast, or a dermal-hypodermal junction fibroblast.  Further the specification does not teach the level of expression in any of these three cell types. The specification merely teaches whether expression was decreased or increased. 
 In order to practice the breadth of the claimed invention one of skill in the art would have to quantitatively measure the expression level of COL11A1 in papillary fibroblasts, a reticular fibroblasts, and dermal-hypodermal junction fibroblasts.  Then the expression levels would have to be analyzed to determine what level of COL11A1 expression is indicative of a papillary fibroblast, what level of COL11A1 expression is indicative of a reticular fibroblast, and what level of COL11A1 is indicative of a dermal-hypodermal junction fibroblasts.   Then additional experimentation would need to be conducted to determine if protein analysis can also be used. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nauroy (Journal of Investigative Dermatology (2017) 137 pages 1787-1789).
Regarding claim 1 Nauroy teaches that they performed a transcriptomic analysis of dermal fibroblast subpopulations using Affymetrix GeneChip arrays.  Nauroy teaches that COL11A1 was underexpressed in papillary fibroblasts as compared to reticular fibroblasts (see Fig 1b, 2c). Thus Nauroy teaches a method comprising providing a biological sample comprising at least one dermal fibroblast, measuring the level of an expression product of COL11A1 and identifying the dermal fibroblast as a papillary fibroblast when the expression level is underexpressed in comparison to a reticular fibroblast.  
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/973,916 (copending application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding Claim 1 both sets of claim are drawn to a method of identifying a dermal fibroblast as being a dermal-hypodermal junction fibroblast (see clm 6 of the copending application).  Both sets of claims require a) providing a biological sample comprising at least one dermal fibroblast, measuring the level of an expression product of COL11A1 and based on the level of COL11A1, identifying the dermal fibroblast as being a dermal-hypodermal junction fibroblast (FJDH) (see clm 6 of the copending application). Regarding Claims 8 and 9 both sets of claims further require using the dermal fibroblasts identified as dermal hypodermal junction fibroblasts to prepare a dermal equivalent (see clm 6 of the copending application). 

Improper Markush Group
10. 	Claim 1, 8, and 15 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush grouping: at least one gene selected from the group consisting in UCP2 and FGF9 genes and optionally COL11A1 and ACAN, and optionally the level of an expression product of the KLF9 gene. The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being able to identify a dermal fibroblast as a papillary fibroblast, a reticular fibroblast, or a dermal-hypodermal junction fibroblast. Accordingly, while the different genes are asserted to have the property of being able to identify a dermal fibroblast as a papillary fibroblast, a reticular fibroblast, or a dermal-hypodermal junction fibroblast, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being able to identify a dermal fibroblast as a papillary fibroblast, a reticular fibroblast, or a dermal-hypodermal junction fibroblast.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634